Citation Nr: 0929945	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.  

2.  Entitlement to service connection for fatty liver 
disease.  

3.  Entitlement to service connection for left inguinal 
hernia.  

4.  Entitlement to service connection for a right hip 
disability.  

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for a right ankle 
disability.  

7.  Entitlement to service connection for a right elbow 
disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and S.M.

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2003 to July 
2004.  He also served in the Army National Guard from March 
1981 to February 2003, which included periods of active duty 
training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated December 2004 and 
December 2005, by the above Department of Veterans Affairs 
(VA) Regional Office.  

The Veteran filed a timely notice of disagreement and 
substantive appeal as to many of the issues addressed in the 
December 2004 and December 2005 rating decisions, including 
claims for entitlement to an increased rating for service-
connected lumbar spine disability, GERD, and right wrist 
tendonitis.  

He then testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in June 2009.  A 
transcript is associated with the claims file.  At the 
hearing, the Veteran testified that he was satisfied with the 
disability ratings assigned for his service-connected lumbar 
spine, GERD, and right wrist disabilities, and submitted a 
written statement to that affect.  Therefore, the Veteran has 
withdrawn his appeal as to the issues of entitlement to an 
increased disability rating for service-connected 
degenerative joint disease of the thoracolumbar spine, GERD, 
and right wrist tendonitis.  See 38 C.F.R. §§ 20.202, 
20.204(b).  He also testified that he wished to withdraw his 
appeal as to an increased rating for service-connected 
tinnitus.  That issue was not certified to the Board by the 
RO, but we will accept the Veteran's oral testimony, as 
reduced to writing in the hearing transcript, as a withdrawal 
of the appeal for an increased rating for tinnitus.  

As discussed below, the issues of entitlement to service 
connection for diabetes mellitus, fatty liver disease, right 
hip disability, right knee disability, right ankle 
disability, and right elbow disability are herein REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the Veteran.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has a left 
inguinal hernia that is due to any disease or injury incurred 
during active military service.  


CONCLUSION OF LAW

Left inguinal hernia disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in September 2004 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, he was also asked to 
submit evidence and/or information in his possession to the 
RO.

To whatever extent the decision of the U.S. Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim herein is being denied, such 
issues are moot.  Moreover, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra.   

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records (STRs), and the 
Veteran was afforded a VA/QTC examination in August 2005.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2008).  
However, the Veteran's claimed left inguinal hernia is not 
one of the diseases subject to presumptive service 
connection.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

The Veteran has asserted that service connection is warranted 
for left inguinal hernia because he believes his hernia 
disability is related to military service.  Specifically, he 
asserts that his left inguinal hernia was caused by his 
duties in service, which included unloading and loading heavy 
boxes of ammunition, as well as the exercise and physical 
conditioning he was required to do during service.  He and 
his representative argue that this type of work could have 
caused additional strain and stress.  

The STRs show that in September 1986, during a period of 
active duty for training or inactive duty training, the 
Veteran complained of back and right hip pain which he said 
had begun while he was unloading ammunition.  He received 
medical treatment for his back and hip pain until March 1987, 
when he was released from physical therapy.  However, the 
STRs are negative for any complaints, treatment, or findings 
related to a left inguinal hernia that was incurred as a 
result of loading ammunition, doing physical conditioning, or 
any other reason.  

The Board notes that a right inguinal hernia was noted at the 
May 2003 examination.  Indeed, STRs dated in May 2003 show 
the Veteran had a right groin bulge, which caused him pain 
and was diagnosed as a unilateral, right inguinal hernia.  
See August 2003 Medical Evaluation Board Proceedings.  Based 
upon that evidence, the Veteran filed a claim of entitlement 
to service connection for a "unilateral inguinal hernia" in 
July 2004, and the RO granted service connection for right 
inguinal hernia in a rating decision dated December 2004.  It 
is not clear why the claim of service connection for left 
inguinal hernia was continued following the December 2004 
rating decision, given the Veteran's claim for "unilateral 
inguinal hernia."  Nevertheless, the evidence does not show 
that he had a left inguinal hernia at any point during his 
military service.  In fact, review of the entire evidentiary 
record reveals the Veteran has never been diagnosed or shown 
to have a left inguinal hernia.  

In this context, the Board notes the Veteran was afforded a 
VA/QTC examination in August 2005, at which he reported 
having had a left inguinal hernia since May 2003.  Objective 
examination revealed only a right inguinal hernia, with no 
evidence of a left inguinal hernia.  As a result, the 
examining physician did not render a diagnosis because there 
was no abnormality to support a diagnosis.  

After carefully reviewing the evidence, the Board finds the 
Veteran does not have a current diagnosis of left inguinal 
hernia.  Indeed, there is no medical evidence of record which 
shows he suffered from a left inguinal hernia during or after 
service, or at any point during the claim or appeal period.  
In addition, he has not submitted or identified any private 
medical records which show he has received treatment for a 
left inguinal hernia.  Instead, the competent medical 
evidence shows the Veteran was treated for only a right 
inguinal hernia during service, for which service connection 
has already been granted.  

Without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see 
also McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Therefore, the claim for service connection for a left 
inguinal hernia is denied and there is no reasonable doubt to 
be resolved in favor of the appellant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for left inguinal hernia is 
denied.  


REMAND

The Veteran is also seeking entitlement to service connection 
for diabetes mellitus, fatty liver disease, right hip 
disability, right knee disability, right ankle disability, 
and a right elbow disability.  

With respect to the claims for diabetes mellitus and fatty 
liver disease, the Veteran and his representative have 
asserted that service connection is warranted because these 
disabilities were initially manifested during military 
service.  The Veteran testified that he believes he was 
diagnosed with diabetes mellitus in approximately 2000 or 
2001 by a Dr. F; however, the medical evidence of record does 
not show when his initial diagnosis was rendered.  
Nevertheless, the service treatment records show that a urine 
screen conducted in April 1994 revealed "2+ glucose" and 
the Veteran was rendered for evaluation and treatment, 
including tests to rule out diabetes.  The STRs do not 
contain any records which show the outcome of the evaluation 
and treatment; however, the Veteran subsequently reported 
having diabetes and being on Glucophage.  See STRs dated in 
May and November 2000.  

In May 2003, during the Veteran's period of active duty 
military service (which appears to have been active duty at 
Fort Lewis, WA), an ultrasound revealed that he had a fatty 
liver.  The diagnosis was non-alcoholic fatty liver, without 
evidence of chronic liver disease.  The physician who 
conducted the August 2005 VA/QTC examination confirmed the 
diagnosis of fatty liver, and further opined that it is 
secondary to diabetes mellitus.  See August 2005 VA/QTC 
examination report.  

In evaluating the ultimate merit of these claims, the Board 
notes that several issues must be resolved before a final 
decision can be rendered.  First, the Veteran has reported 
that he was diagnosed with diabetes mellitus by Dr. F in 
approximately 2000 or 2001, but the evidentiary record does 
not contain any medical evidence from Dr. F, or which shows 
the initial diagnosis of diabetes mellitus.  Therefore, on 
remand, the RO will be requested to contact the Veteran, 
request that he provide identifying information on Dr. F, and 
then assist him in obtaining any pertinent medical evidence 
from the doctor.  

Next, it appears that the Veteran was diagnosed with diabetes 
mellitus before he served on active duty; however, it is not 
clear whether he was on active duty for training or inactive 
duty training with the National Guard when he was diagnosed 
with diabetes mellitus, and this distinction may determine 
whether service connection can be granted in this case.  See 
38 U.S.C.A. § 101(24).  Therefore, on remand, the RO will be 
requested to identify the exact dates the Veteran served on 
active duty, active duty for training, and inactive duty 
training, and associate tha information with the claims file.  

Finally, a medical opinion is needed as to (1) whether the 
Veteran's fatty liver is a disability or disease, in and of 
itself, or is a symptom or manifestation of his diabetes 
mellitus and (2) whether these disabilities are related to 
his military service.  

With respect to the claims involving the right hip, right 
knee, right ankle, and right elbow, the Veteran testified 
that he sought treatment from a private physician, Dr. G.B., 
for these disabilities following discharge from service.  
Review of the record reveals that post-service medical 
evidence from Dr. G.B. is not associated with the claims 
file.  Therefore, on remand, the RO will be requested to 
assist the Veteran in obtaining such evidence.  

With respect to the right hip and right knee disabilities, 
the service treatment records show the Veteran complained of 
right hip and right knee pain during military service.  
During his period of National Guard service before he went on 
active duty, he complained of low back pain and right hip 
numbness and pain that began while he was unloading 
ammunition.  See STRs dated September 1986 to February 1987.  
During his period of active duty service, the Veteran 
complained of right knee pain that worsened with running.  
See May 2003 STRs.  

The Veteran was diagnosed with tendonitis of the right hip 
and right knee at the August 2005 VA/QTC examination.  
However, the examiner did not provide an opinion as to 
whether these disabilities are related to the Veteran's 
military service, to include the complaints of right hip and 
right knee pain therein.  Therefore, on remand, the RO will 
be requested to obtain a medical nexus opinion as to the 
Veteran's right hip and right knee pain.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	Identify the exact dates the Veteran served 
on active duty, active duty for training, and 
inactive duty training, and associate this 
information with the claims file.  

2.	Contact the Veteran and request that he 
provide identifying information, including 
full name and address, for Dr. F, who he 
reports diagnosed him with diabetes mellitus, 
and Dr. G.B., who he reports provided 
treatment for several of the claimed 
disabilities following discharge from 
service.  The Veteran should be advised to 
submit records of any such treatment or 
provide all details needed to obtain this 
evidence and complete any necessary release 
forms.  Any unsuccessful attempts to obtain 
this evidence should be documented in the 
claims file.

3.	Request that a physician knowledgeable in 
disorders of the endocrine system review the 
claims file and provide an opinion as to the 
following.  

a.	Is the Veteran's fatty liver a disease 
or disability itself or, instead, a 
symptom or manifestation of his diabetes 
mellitus?

b.	Based upon review of the record, is it 
at least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more) or unlikely (i.e., a probability 
of less than 50 percent) that the 
Veteran's fatty liver and/or diabetes 
mellitus is related to his military 
service?  

c.	The reviewing physician should be 
informed of the dates of the Veteran's 
active duty, active duty for training, 
and inactive duty training.  The 
physician should also be informed that 
service connection is warranted for a 
disease or injury incurred during active 
duty or active duty for training, but 
for only an injury incurred during 
inactive duty training.  

d.	The claims file must be made available 
to the physician for review in 
conjunction with the examination, and 
the report should reflect that such 
review is accomplished.  A rationale 
must be provided for any opinion 
offered.  

e.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

f.	If the questions posed cannot be 
answered on a medical or scientific 
basis, without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the physician 
should clearly and specifically so 
specify in the report, and explain why 
this is so.


4.	Request that a physician knowledgeable in 
musculoskeletal disabilities review the 
claims file and provide an opinion as to 
whether it is at least as likely as not 
(i.e., to a degree of probability of 50 
percent or more) or unlikely (i.e., a 
probability of less than 50 percent) that the 
Veteran's current right hip and/or right knee 
disability is/are related to his military 
service.  

a.	The reviewing physician should be 
informed of the dates of the Veteran's 
active duty, active duty for training, 
and inactive duty training.  The 
physician should also be informed that 
service connection is warranted for a 
disease or injury incurred during active 
duty or active duty for training, but 
for only an injury incurred during 
inactive duty for training.  

b.	The claims file must be made available 
to the physician for review in 
conjunction with the examination, and 
the report should reflect that such 
review is accomplished.  A rationale 
must be provided for any opinion 
offered.  

c.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it

d.	If the questions posed cannot be 
answered on a medical or scientific 
basis, without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the physician 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

5.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


